As filed with the Securities and Exchange Commission on January 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:February 28, 2011 Date of reporting period: November 30, 2010 Item 1. Schedules of Investments. Niemann Tactical Return Fund Schedule of Investments at November 30, 2010 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 93.4% Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund $ Global X/InterBolsa FTSE Colombia 20 ETF Guggenheim Frontier Markets ETF Internet Infrastructure HOLDRs Trust* iShares Dow Jones US Oil Equipment & Services Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Africa Index Fund iShares MSCI Thailand Investable Market Index Fund iShares MSCI Turkey Investable Market Index Fund Market Vectors Brazil Small-Cap ETF Market Vectors-Coal ETF Market Vectors-Gaming ETF Market Vectors Gold Miners ETF Market Vectors Indonesia Index ETF Market Vectors Junior Gold Miners ETF* PowerShares DB Agriculture Fund* PowerShares Dynamic Leisure and Entertainment Portfolio PowerShares Dynamic Networking Portfolio* PowerShares NASDAQ Internet Portfolio* PowerShares QQQ Rydex S&P Midcap 400 Pure Growth ETF SPDR Gold Trust* SPDR S&P Emerging Asia Pacific ETF SPDR S&P Retail ETF WisdomTree Emerging Markets SmallCap Dividend Fund WisdomTree India Earnings Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $7,762,121) MONEY MARKET FUNDS - 12.9% AIM STIT - Liquid Assets Portfolio - Institutional Class, 0.20% + TOTAL MONEY MARKET FUNDS (Cost $1,103,959) Total Investments in Securities(Cost $8,866,080) - 106.3% Liabilities in Excess of Other Assets - (6.3%) ) NET ASSETS - 100.0% $ * Non-income producing security. + Rate shown is the 7-day yield as of November 30, 2010. The cost basis of investments for federal tax purposes at November 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not include tax adjustments outstanding. FAS 157 – Summary of Fair Value Exposure at November 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2010: Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
